      Case 4:19-cv-03610 Document 1 Filed on 09/24/19 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

THELMA ELLEN AND IRVIN CARTER          §
                                       §
      Plaintiffs,                      §
v.                                     §           Civil Action No. 4:19-CV-03610
                                      §
LIBERTY INSURANCE CORPORATION         §
                                      §                         (JURY)
      Defendant.                      §
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (“Defendant”), timely files this Notice of

Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §1446(b), removing

this action from the 270th District Court of Harris County, Texas, to the United States District

Court for the Southern District of Texas, Houston Division, and in support thereof shows as

follows:

A.     Introduction

           1.   Plaintiffs Thelma Ellen and Irvin Carter (“Plaintiffs”) commenced this lawsuit

 against Defendant in the 270th District Court of Harris County, Texas, by filing their Original

 Petition on or about August 21, 2019. A true and correct copy of the Original Petition is attached

 hereto as Exhibit “A.” Plaintiffs served the Original Petition on Defendant on or around August

 26, 2019. See proof of date of service attached as Exhibit “A.” Defendant filed its Answer,

 Special Exceptions to Plaintiffs’ Original Petition, and Jury Demand on September 13, 2019, true

 and correct copies of which are attached hereto as Exhibit “B.”
      Case 4:19-cv-03610 Document 1 Filed on 09/24/19 in TXSD Page 2 of 5



        2.     Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiffs’ Original Petition as required by 28 U.S.C. § 1446(b).

        3.     Plaintiffs seek to recover damages in this lawsuit based on allegations of breach of

 contract, violations of the Texas Insurance Code and Texas Deceptive Trade Practices Consumer

 Protection Act (DTPA), and breach of the duty of good faith and fair dealing resulting from the

 alleged conduct of Defendant. Plaintiffs’ claims arise under a homeowner’s policy of insurance

 issued by Defendant on certain property owned by Plaintiffs, located in Harris County, Texas,

 which is alleged to have been damaged by Hurricane Harvey on or about August 26, 2017.

B.     Jurisdiction & Removal

       4.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiffs are citizens

of the State of Texas. Defendant is a corporation organized under the laws of the State of

Massachusetts with its principal place of business located in Boston, Massachusetts.

       6.       In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332.          Here Plaintiffs, in accordance with the pleading

requirements of Texas State Courts, have expressly pleaded that they seek monetary relief “over

$100,000.00, but not more than $200,000.” See Exhibit A, p. 10 of Plaintiffs’ Original Petition at

¶ 64. The sum claimed by a plaintiff controls the court’s “amount in controversy” analysis.




                                                 2
      Case 4:19-cv-03610 Document 1 Filed on 09/24/19 in TXSD Page 3 of 5



Kennard v. Indianapolis Life Ins. Co., 420 F. Supp. 2d 601, 607 (N.D. Tex. 2006) citing St. Paul

Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 288, 58 S.Ct. 586, 82 L.Ed. 845 (1938); see

also St. Paul Reinsurance Company, Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Allen

v. R & H Oil & Gas Company, 63 F.3d 1326, 1335 (5th Cir. 1995). In general, the court will look

to the plaintiff’s complaint regarding the pleaded amount in controversy, but the court is also free

to look to other information before the court, including any discovery material and affidavits. Id.

       7.      If the court finds it necessary to consider additional information, items to be

considered in ascertaining the amount in controversy when the insurer could be liable for those

sums under state law are, inter alia, penalties, statutory damages, and punitive damages—not

interest or costs. St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

If a state statute provides for attorney’s fees, such fees are included as part of the amount in

controversy. Id. Here, the combination of Plaintiffs’ allegations and Defendant’s evidence

demonstrate by more than a preponderance of the evidence that the amount in controversy exceeds

$75,000.00.

       8.      Here, Plaintiffs are suing for benefits afforded to them under the homeowners

insurance policy issued by Defendant, which provides $290,100.00 in coverage to Plaintiffs’

property. See a copy of the declarations page for the insurance policy at issue in this case, attached

at Exhibit “C.” In any first party insurance action, the amount of contract damages can be up to

the insured amount. In addition, Plaintiffs’ pleading states that they are also seeking additional,

exemplary, and/or treble damages and attorneys’ fees. See Exhibit A, Plaintiffs’ Original Petition

at ¶¶55, 57, and 59-61. Thus, it is clear the types of damages they are seeking, when considered

jointly, put them well above the jurisdictional minimum. Taking all of the allegations together,

Defendant has ample reason to believe the potential damages in this matter would be in excess of




                                                  3
      Case 4:19-cv-03610 Document 1 Filed on 09/24/19 in TXSD Page 4 of 5



the minimum required for diversity jurisdiction. For these reasons, Defendant believes it is

reasonably clear that the amount in controversy exceeds the sum of $75,000.00.

       9.       Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

       10.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 270th District Court of Harris

County, Texas pursuant to 28 U.S.C. § 1446(d).

       11.      Attached hereto are all documents required by 28 U.S.C. § 1446(a).

       12.      Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure.

       13.      All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

       WHEREFORE, Defendant Liberty Insurance Corporation hereby removes the above-

captioned matter, now pending in the 270th District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.

                                              Respectfully submitted,
                                              SHEEHY, WARE & PAPPAS, P.C.
                                                 /s/ J. Mark Kressenberg____________________
                                              J. Mark Kressenberg, Attorney in Charge
                                              JKressenberg@sheehyware.com
                                              Fed. Adm. No. 7793
                                              Texas State Bar No. 11725900
                                              Teresa E. Porter
                                              Tporter@sheehyware.com
                                              Fed. Adm. No. 3070355
                                              Texas State Bar No. 24076631
                                              909 Fannin Street, Suite 2500
                                              Houston, Texas 77010-1003
                                              713-951-1000 ♦ 713-951-1199 (facsimile)
                                              ATTORNEYS FOR DEFENDANT


                                                  4
       Case 4:19-cv-03610 Document 1 Filed on 09/24/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 24th day
of September, 2019 to the following counsel of record:

        Shane McClelland
        THE LAW OFFICES OF SHANE MCCLELLAND
        440 Cobia Drive, Suite 101
        Katy, Texas 77494
        (713) 987-7107
        (832) 827-4207 (facsimile)
        shane@hmtrial.com


                                               /s/ J. Mark Kressenberg
                                            J. Mark Kressenberg
3577955_1




                                               5
